By the Court, Sawyer, C. J. :
The complaint in this cause was filed on the 20th of August, 1862, and on the same day a summons duly signed and sealed, Avas delivered by the Clerk to plaintiff’s attorney; but the summons was not placed in the hands of the officer, or any other party for service, and no copy of the complaint was prepared, certified, or delivered by the Clerk to the plaintiff, or his attorney before July, 1866, nearly four years afterwards. In May, 1866, upon affidavit filed, an order for publication of summons, as against the absent defendants, was obtained, and publication subsequently made. On the 21st of July, 1866, a certified copy of the complaint was obtained from the Clerk, and personally served with the summons in the case on the resident defendants, Haight and Bacon. The defendants moved to dismiss the action for want of prosecution, upon the ground that no summons was issued within the meaning of the Practice Act, and that no steps were taken to serve any process therein until four years after filing the complaint.
Section twenty-two of the Practice Act provides, that, actions “ shall be commenced by the filing of a complaint Avith the Clerk of the Court in Avhich the action is brought, and the issuing of a summons thereon.” Section twenty-three provides, that, “ at any time within one year after the filing of the same (the complaint) the plaintiff may have a summons issued;” and section twenty-eight provides, that “ a copy of the complaint, certified by the Clerk, shall be served with the summons.” Under this last provision, the service of a copy of the complaint, certified by the Clerk, is *300held to be essential to a valid service. (McMillan et ux. v. Reynolds, 11 Cal. 373.) What is intended by the terms, “issuing a summons thereon,” and, “may have a summons issued?” Does the statute simply mean, the delivery of the technical summons alone, duly signed and sealed, or does it mean, that the summons shall be issued with the accompanying certified copy of the complaint, which is absolutely necessary to enable the plaintiff to procure a valid service ? It is evident to our minds that the latter is the true construction. To adhere strictly to the letter in this instance, and hold the delivery of a summons sufficient, would, truly, be, to stick in the bark. The issuing of the summons intended, is issuing it accompanied with everything necessary to enable the party, when he receives it, to make it available for the pui’pose of effecting a valid service. The issuing of a summons without a certified copy of the complaint would be a nugatory act, whereas something practical must have been intended. The summons cannot be said to be issued, within the meaning of the Act, till it is in a condition to serve. Before the amendment of 1860, the summons might be issued at any time after filing the complaint; but, by the amendment of that year, it could only he issued within a year. It was, doubtless, found that to permit the summons to be issued at any time, without limitation, enabled plaintiffs to indefinitely extend the Statute of Limitations. At all events, the amendment was adopted, and it was evidently the intention to require parties to proceed with their litigation within a reasonable time—to place themselves, at least, in a condition to effect a service of process. And we think the summons not issued, within the meaning of the Act, till all the papers essential to enable the plaintiff to make a valid personal service on the defendants, duly attested, are placed at his disposal. In this case, there was no summons issued within the meaning of the Act, and no attempt at service, till nearly four years after the filing of the complaint—no summons issued within the year, and none is authorized to be issued after the expiration of the year—and we think the *301action properly dismissed. There was no error in entertaining the motion to dismiss. The defendants moved before waiving their rights by answering, and it does not appear that they were in default.
Order affirmed.